ITEMID: 001-107697
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF ANDRIYEVSKA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Ann Power-Forde;Dean Spielmann;Elisabet Fura;Ganna Yudkivska;Karel Jungwiert;Mark Villiger
TEXT: 5. The applicant was born in 1957 and lives in Pavlograd.
6. In June 2003 the applicant instituted proceedings for damages against Oranta State Insurance Company in the Babushkinskyy District Court of Dnipropetrovsk (“the Babushkinskyy Court”).
7. On 18 April 2005 the court dismissed the claim as unsubstantiated.
8. On 1 September 2005 and 18 May 2006 the judgment was upheld by the Dnipropetrovsk Regional Court of Appeal and the Supreme Court of Ukraine, respectively.
9. In June 2003 the applicant also instituted proceedings against her former employer, the local police department, seeking recovery of some retirement-related and other payments.
10. On 10 May 2005 the Babushkinskyy Court found against her.
11. On 17 November 2005 the Dnipropetrovsk Regional Court of Appeal upheld the judgment. It stated in the operative part that the applicant had the right to challenge the decision before the Higher Administrative Court within one month.
12. The applicant appealed in cassation.
13. On 3 February 2006 the Higher Administrative Court declined jurisdiction to consider her appeal in cassation on the ground that the case was of a “civil” rather than an “administrative” nature and therefore the Supreme Court was the correct court of cassation.
14. The applicant resubmitted her appeal in cassation to the Supreme Court. On 5 June 2006 the latter, referring to Article 210 of the Code of Administrative Justice, declined jurisdiction asserting that, in fact, the Higher Administrative Court was the appropriate forum for the case.
15. The relevant domestic law and documents of the Council of Europe are quoted in the judgment in Bulanov and Kupchik v. Ukraine (nos. 7714/06 and 23654/08, §§ 20-25, 9 December 2010).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
